DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020, 12/17/2020, 03/23/2021, and 07/29/2021, the submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 39, 40, 45, 46, 51, 52, 57, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claims under discussion is the inclusion of “control signaling comprises a block size and a repetition factor, and the method further comprises identifying a first plurality of slots to which the SFI applies based on the block size and repetition factor” and “receiving, from the access node, an  update to one of the block size or the repetition factor, and in response, identifying a second plurality of slots to which the SFI applies based on the block size or repetition factor that was updated and the block size or repetition factor that was not updated“, the current prior art or cited references do not read into the disclose matter of the above claims as the step of updating the block size or the repetition factor were not found on any qualifying references by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-43, 53-56, and 60 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US-20190342944-A1 to Chatterjee.
Regarding claim 41 Chatterjee teaches a method, implemented by an access node in a wireless communication system, the method comprising (P. 97): configuring, for a user equipment (UE), each symbol in a slot individually as one of multiple possible symbol types, the types comprising an uplink symbol, a downlink symbol, and a different symbol (P.97, discloses configuring for a UE symbols in a slot individually as P.65 further discloses receiving from an access node described as a base station for the UE a slot format indicator (SFI) in which each symbol is independently configurable as one or multiple symbols types described as the SFI 

Regarding claim 42 Chatterjee teaches the method of claim 41, wherein the SFI indicates that the unspecified number of different symbols is included in the slot (P.91, discloses the dynamic SFI indicates an unspecified number of different symbols is included in the slots where the UE assumes the unknown SFI is received for all symbols).

Regarding claim 43 Chatterjee teaches the method of claim 41, further comprising transmitting a control resource set that overrides the SFI in a predefined symbol of the slot irrespective of the type configured for the predefined symbol (P.66, discloses monitoring the resource allocation so that a symbol indicates that the SFI is in conflict and then the UE will either follow the SFI configuration alternatively the UE will follow the higher layer signaling and allocate as per the reserved allocation resource (puncture)).

Regarding claim 53 Chatterjee teaches an access node in a wireless communication system, the access node comprising (P.96): a processor and a memory, the memory containing 

Regarding claim 54 Chatterjee teaches the access node of claim 53, Chatterjee teaches...wherein the SFI indicates that the unspecified number of different symbols is included in the slot (P.91, discloses the dynamic SFI indicates an unspecified number of different symbols is included in the slots where the UE assumes the unknown SFI is received for all symbols).

Regarding claim 55 Chatterjee teaches the access node of claim 53, Chatterjee teaches...further configured to transmit a control resource set that overrides the SFI in a predefined symbol of the slot irrespective of the type configured for the predefined symbol 

Regarding claim 56 Chatterjee teaches the access node of claim 53, Chatterjee teaches...further configured to transmit further control signaling, to the UE, indicating whether the SFI or a further SFI applies to a subsequent slot in which each symbol is independently configurable as one of the multiple possible symbol types (Fig. 5, P.75-76, discloses receiving control signals from the access node indicating sfi applies to SFI or further subsequent SFI providing the configuration of one of multiple possible symbol types).

Regarding claim 60 Chatterjee teaches a non-transitory computer readable medium storing a computer program product for controlling a programmable access node in a wireless communication system (Fig. 12, P.286, 292), the computer program product comprising software instructions that, when run on the programmable access node, cause the programmable access node to (P.97): configure, for a user equipment (UE), each symbol in a slot individually as one of multiple possible symbol types, the types comprising an uplink symbol, a downlink symbol, and a different symbol (P.97, discloses configuring for a UE symbols in a slot individually as P.65 further discloses receiving from an access node described as a base station for the UE a slot format indicator (SFI) in which each symbol is independently configurable as one or multiple symbols types described as the SFI dynamically indicate to the UE which symbols are to be DL, UL or unknown or flexible)); transmit, to the UE, a slot format .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-38, 47-50, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over  US-20190342944-A1 to Chatterjee in view of R1-1710310 to LE “Discussion of the contents of group common PDCCH” from here on “LG”.

Regarding claim 35 Chatterjee teaches...a method, implemented by a user equipment (UE) in a wireless communication system, the method comprising (Abs): receiving, from an access node, a slot format indicator (SFI) for a slot in which each symbol is independently configurable as one of multiple possible symbol types, the types comprising an uplink symbol, a downlink symbol, and a different symbol (P.65 discloses receiving from an access node described as a base station a slot format indicator (SFI) in which each symbol is independently configurable as one or multiple symbols types described as the SFI dynamically indicate to the UE which symbols are to be DL, UL or unknown or flexible ), wherein the SFI specifies a number of downlink symbols in the slot and a number of  uplink symbols in the slot, and indicates whether or not the slot includes an unspecified number of different symbols  (P.65 discloses receiving from an access node described as a base station a slot format indicator (SFI) in which each symbol is independently configurable as one or multiple symbols types described as the 

LG teaches... determining the type of each of the symbols in the slot based on the number of uplink symbols and the number of downlink symbols (page 3, section 2.2, proposal 2 discloses determining the type of each of the symbols in the slot based on the number of uplink symbols and the number of downlink symbols to allow for flexible configuration and allowing the slot pattern to be used for the slot format indicating content see example 1 page 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chatterjee by incorporating the teachings of LG because the method and or apparatus implements SFI transmitted in a group-common PDCCH can indicate the slot format related information for one or more slots detailing the UE behavior and denoting the behavior of “unknown” to other types of slot formats reducing overhead and size of the total frame (LG, introduction). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 36 Chatterjee and LG teach the method of claim 35, Chatterjee teaches...wherein the SFI indicates that an unspecified number of different symbols is included 

Regarding claim 37 Chatterjee and LG teach the method of claim 35, Chatterjee taches...further comprising monitoring a predefined symbol in the slot for a control resource set that overrides the SFI, irrespective of the type determined for the predefined symbol based on the SFI (P.66, discloses monitoring the resource allocation so that a symbol indicates that the SFI is in conflict and then the UE will either follow the SFI configuration alternatively the UE will follow the higher layer signaling and allocate as per the reserved allocation resource (puncture)).

Regarding claim 38 Chatterjee and LG teach the method of claim 35, Chatterjee teaches...further comprising receiving further control signaling, from the access node, indicating whether the SFI or a further SFI applies to a subsequent slot in which each symbol is independently configurable as one of the multiple possible symbol types (Fig. 5, P.75-76, discloses receiving control signals from the access node indicating SFI applies to SFI or further subsequent SFI providing the configuration of one of multiple possible symbol types).

Regarding claim 47 Chatterjee teaches a user equipment (UE) in a wireless communication system (Abs), the UE comprising: a processor and a memory, the memory containing instructions executable by the processor whereby the UE is configured to (P.96): receive, from an access node, a slot format indicator (SFI) for a slot in which each symbol is 

LG teaches... determining the type of each of the symbols in the slot based on the number of uplink symbols and the number of downlink symbols (page 3, section 2.2, proposal 2 discloses determining the type of each of the symbols in the slot based on the number of uplink symbols and the number of downlink symbols to allow for flexible configuration and allowing the slot pattern to be used for the slot format indicating content see example 1 page 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chatterjee by incorporating the teachings of LG because the method and or apparatus implements SFI transmitted in a group-common 

Regarding claim 48 Chatterjee and LG teach the UE of claim 47, wherein the SFI indicates that an unspecified number of different symbols is included in the slot (P.91, discloses the dynamic SFI indicates an unspecified number of different symbols is included in the slots where the UE assumes the unknown SFI is received for all symbols).

Regarding claim 49 Chatterjee and LG teach the UE of claim 47, further configured to monitor a predefined symbol in the slot for a control resource set that overrides the SFI, irrespective of the type determined for the predefined symbol based on the SFI (P.66, discloses monitoring the resource allocation so that a symbol indicates that the SFI is in conflict and then the UE will either follow the SFI configuration alternatively the UE will follow the higher layer signaling and allocate as per the reserved allocation resource (puncture)).

Regarding claim 50 Chatterjee and LG teach the UE of claim 47, further configured to receive further control signaling, from the access node, indicating whether the SFI or a further SFI applies to a subsequent slot in which each symbol is independently configurable as one of the multiple possible symbol types (Fig. 5, P.75-76, discloses receiving control signals from the 

Regarding claim 59 Chatterjee teaches a non-transitory computer readable medium storing a computer program product for controlling a programmable user equipment (UE) in a wireless communication system (Fig. 12, P.285, 292), the computer program product comprising software instructions that, when run on the programmable UE (Abs ), cause the programmable UE to (P.96 ): receive, from an access node, a slot format indicator (SFI) for a slot in which each symbol is independently configurable as one of multiple possible symbol types, the types comprising an uplink symbol, a downlink symbol, and a different symbol (P.65 discloses receiving from an access node described as a base station a slot format indicator (SFI) in which each symbol is independently configurable as one or multiple symbols types described as the SFI dynamically indicate to the UE which symbols are to be DL, UL or unknown or flexible), wherein the SFI specifies a number of downlink symbols in the slot and a number of uplink symbols in the slot, and indicates whether or not the slot includes an unspecified number of different symbols (P.65 discloses receiving from an access node described as a base station a slot format indicator (SFI) in which each symbol is independently configurable as one or multiple symbols types described as the SFI dynamically indicate to the UE which symbols are to be DL, UL or unknown or flexible ); but does not teach...determine the type of each of the symbols in the slot based on the number of uplink symbols and the number of downlink symbols.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chatterjee by incorporating the teachings of LG because the method and or apparatus implements SFI transmitted in a group-common PDCCH can indicate the slot format related information for one or more slots detailing the UE behavior and denoting the behavior of “unknown” to other types of slot formats reducing overhead and size of the total frame (LG, introduction). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892: WO2017129081A1 to Gong which discloses frame format configuration; and US-20200067676-A1 to Yi which discloses repetition as it pertains to msg3 as it calculate the flexible resource with respect to SFI P.347.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476